Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARK
The Examiner acknowledges the amendments made in claims and abstract to address the objections and verifies that the amendments correctly addressed the issues at hand and therefore withdraws the objections.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method for detecting features of a railway track bed, wherein the method consists of: inputting into a processor the gathered data of elevation of the track bed by a sensor sensing reflected light from the track, generating a three-dimensional track elevation map based on the acquired three-dimensional elevation data, defining a two-dimensional neighborhood configured to calculate a three-dimensional gradient measurement from the elevation data of the track elevation map. detecting a specific railway track bed feature by sliding the two-dimensional neighborhood over at least a portion of the elevation data of the track elevation map, and calculating three-dimensional gradient measurements on at least a portion of the elevation data located within the two-dimensional neighborhood. Independent claim 11 is similar to the method claim 1. Independent claims 21 and claim 26 are corresponding system claims of the method claims 1 and 11 respectively.
This application is a continuation of a previously filed application No. 17/243,746 (Now Patent 11,196,981 B2). The Applicant has filed a Terminal Disclaimer (TD) on 04/21/2022 in response to the Double Patenting rejection in the last Office Action mailed on 03/25/2022. The Terminal Disclaimer has been approved as of 04/21/2022. As a result, independent claim 1 stands allowable. For the same reason as mentioned above, the independent claim 11, which is another method claim of the corresponding method claim 1, independent claim 21, which is a system claim of the corresponding method claim 1, and independent claim 26, which is another system claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485